I concur in the opinion of Mr. Justice MOFFAT that the judgment of dismissal must be affirmed for the reasons stated by him. I believe however there was testimony of reliable witnesses with respect to deceased's observable condition which was sufficient to submit to the jury on that issue. There was utter lack of any testimony showing any act or omission of defendants was the cause or proximate cause of death. For that reason a directed verdict by the trial court was proper. McDaniels v.Moth, 210 Iowa 102, 230 N.W. 311; Hammer v. Klegger,50 S.D. 453, 456, 210 N.W. 667; Wright v. Clement,287 Mass. 175, 190 N.E. 11; Bush v. Cress, 181 Minn. 590, 594,233 N.W. 317.